                Case 20-10343-LSS                Doc 2422         Filed 03/22/21          Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: D.I. 2308

    CERTIFICATE OF NO OBJECTION REGARDING THE FIRST MONTHLY FEE
    APPLICATION OF RUCKI FEE REVIEW LLC, COURT-APPOINTED FEE EXAMINER
    FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
    FOR THE PERIOD FROM AUGUST 17, 2020, TO AND INCLUDING JANUARY 31, 2021

                  The undersigned hereby certifies that, as of the date hereof, Morris, Nichols, Arsht &

Tunnell LLP (“Morris Nichols”) has received no answer, objection or other responsive pleading to

the First Monthly Fee Application of Rucki Fee Review LLC, court-appointed fee examiner for

the Debtors and Debtors In Possession, for Allowance of Monthly Compensation and for

Monthly Reimbursement of All Actual and Necessary Expenses Incurred for the Period

August 17, 2020 Through January 31, 2021 (the “Application”) (D.I. 2308), filed on March 3,

2020.

                  The undersigned further certifies that Morris Nichols has caused the review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than March 17, 2020 at 4:00 p.m. (ET).



1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
             Case 20-10343-LSS        Doc 2422     Filed 03/22/21     Page 2 of 3




              Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341) entered

on April 6, 2020, the Debtors are authorized to pay the amount indicated below.

    (1) Total Fees        (2) Total Expenses          (3) 80% of           Total Debtors are
      Requested               Requested             Requested Fees         Authorized to Pay
                                                                              ( (2) + (3) )

     $216,716.00                 $0.00                $173,372.80             $173,372.80

              WHEREFORE, Morris Nichols respectfully requests that the Application be

approved.




                       [Remaining of the Page Intentionally Left Blank]




                                               2
           Case 20-10343-LSS   Doc 2422      Filed 03/22/21    Page 3 of 3




Dated: March 18, 2021          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                               /s/ Eric W. Moats
                               Derek C. Abbott (No. 3376)
                               Andrew R. Remming (No. 5120)
                               Eric W. Moats (No. 6441)
                               Paige N. Topper (No. 6470)
                               1201 North Market Street, 16th Floor
                               P.O. Box 1347
                               Wilmington, Delaware 19899-1347
                               Telephone: (302) 658-9200
                               Email: dabbott@morrisnichols.com
                                       aremming@morrisnichols.com
                                       emoats@morrisnichols.com
                                       ptopper@morrisnichols.com

                               – and –

                               WHITE & CASE LLP
                               Jessica C. Lauria (admitted pro hac vice)
                               1221 Avenue of the Americas
                               New York, New York 10020
                               Telephone: (212) 819-8200
                               Email: jessica.lauria@whitecase.com

                               – and –

                               WHITE & CASE LLP
                               Michael C. Andolina (admitted pro hac vice)
                               Matthew E. Linder (admitted pro hac vice)
                               Laura E. Baccash (admitted pro hac vice)
                               Blair M. Warner (admitted pro hac vice)
                               111 South Wacker Drive
                               Chicago, Illinois 60606
                               Telephone: (312) 881-5400
                               Email: mandolina@whitecase.com
                                      mlinder@whitecase.com
                                      laura.baccash@whitecase.com
                                      blair.warner@whitecase.com

                               ATTORNEYS FOR THE DEBTORS AND
                               DEBTORS IN POSSESSION




                                         3
